Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-20 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 01/30/2020.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an interface configured to present in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, claim limitation “an interface configured to present” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only describes the interface in terms of the act of being used to display information including a transition score and patient score (Specification [0016], [0036]).  The interface is described as on a device (Specification [0036]), which does not indicate what the structure of the interface is, as the interface can be construed to be a program or instructions for presenting the information which is not itself structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per Claims 2-8, the claims depend on Claim 1 and do not remedy the indefiniteness issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the claim recites an interface configured to present.  This invoked 112(f) and does not provide sufficient support for the structure of the interface in the disclosure. The specification only describes the interface in terms of the act of being used to display information including a transition score and patient score (Specification [0016], [0036]).  The interface is described as on a device (Specification [0036]), which does not indicate what the structure of the interface is, as the interface can be construed to be a program or instructions for presenting the information which is not itself structure. Therefore, the limitation fails to comply with the written description requirement.
As per Claims 2-8, the claims depend on Claim 1 and do not remedy the written description requirement issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-8 fall within the statutory category of an apparatus or system.  Claims 9-18 fall within the statutory category of a process. Claims 19-20 fall within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1, 9 and 19, the limitations of receiving at least one physiological measurement, demographic information point or treatment plan for a patient; providing an output relating to the physiological status of the patient; and presenting the output to an operator, under its broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of generic computer components.  That is, other than reciting “a trained machine learning model” and “an interface”, nothing in the claim elements precludes the steps from being management of personal behavior or interactions between people.  Receiving physiological measurement, demographic information or treatment plan for a patient can be a personal interaction between a patient or source of information and a provider or a collector of information. Additionally, providing an output and presenting the output to an operator also includes personal interactions and management of personal activity.  As per the October 2019 Update on Subject Matter Eligibility, the sub-groupings of certain methods of organizing human activity encompass both activity of a single person, activity that involves multiple people, and also certain activity between a person and a computer.  The 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a non-transitory computer-readable medium comprising computer-executable instructions for performing the method, use of a trained machine learning model for executing the abstract idea, and an interface for presenting the output.  The non-transitory computer-readable medium and interface are recited at a high-level of generality, such that they amount to no more than mere instructions to apply the exception using a generic computer component.  The claims also recite the additional elements of the use of a trained machine-learning model, which is recited at a high-level of generality such that it amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f), a claim that recites only the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished and use of computers as a tool to perform existing processes such as a commonplace mathematical algorithm applied on a general purpose computer, has been found by the courts to amount to mere instructions to apply the exception and does not integrate the abstract idea into a 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable medium comprising computer-executable instructions for performing the method, use of a trained machine learning model for executing the abstract idea, and an interface for presenting the output amounts to no more than mere instructions to apply the exception using a generic computing component.  The system including the non-transitory computer-readable medium are recited at a high level of generality and are recited as generic computer components by reciting any type of disk including floppy disks, optical disks, etc. (Specification, [0028]).  The interface is only described as an interface of a device in a medical care unit (Specification [0036]), which does not provide any specific computer component.  The trained machine learning model is not further described in the specification other than for its purpose of providing an output (Specification [0012-0013]), which is claimed in a generic manner at a high level of generality such that it is well-understood, routine and conventional activity.  These e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carchia et al. (WO 2019/089830 A1), hereinafter Carchia.
As per Claims 1, 9 and 19, Carchia discloses a system and non-transitory computer-readable medium comprising computer-executable instructions for performing a method for monitoring patient physiological status ([0144]), comprising: 
a source of vital sign measurements for a patient ([0057] vital sign measurements are collected from sensors located under patient’s mattress); 
a trained machine learning model for receiving vital sign measurements for a patient ([0056-0057] generate a patient-specific model which is trained using patient information, input data received from sensors for collecting patient’s vital signs measurements as heart rate, respiratory rate, [0078] artificial intelligence used for disease management analysis to provide information on patient’s medical condition) and providing an output relating to the physiological status of the patient ([0056] using the model to provide patient status of disease state); and 
an interface for presenting the output to an operator ([0078] provide users such as patient, caregiver with information of patient’s medical condition, [0146] user interface for output device for user to view patient data).
As per Claims 2 and 10, Carchia discloses the limitations of Claims 1 and 9.  Carchia also discloses the vital sign measurements are selected from the group consisting of heart rate, systolic blood pressure, body temperature, peripheral capillary oxygen desaturation, and respiratory rate ([0055-0056] patient data collected from sensors for collecting patient’s vital signs measurements including heart rate, respiratory rate, oxygen saturation, body temperature, [0065] sensors collect measurements including blood pressure, heart rate, respiratory function, body temperature, etc.).
As per Claim 3, Carchia discloses the limitations of Claim 1.  Carchia also discloses a source of facility information for training machine learning models ([0063] aggregation of data is location-based, i.e. facility data, [0071] model is trained and validated using information from healthcare provider and/or groups of individuals).
As per Claims 11 and 20, Carchia discloses the limitations of Claims 9 and 19.  Carchia also discloses retraining the machine learning model using a source of facility information ([0063] aggregation of data is location-based, i.e. facility data, [0070-0071] model is trained and validated using information from healthcare provider and/or groups of individuals including feedback to improve, i.e. retrain, the model for better accuracy, model refined by data from groups of individuals).
As per Claim 16, Carchia discloses the limitations of Claim 9.  Carchia also discloses the physiological status of the patient comprises the predicted stability of the patient over a subsequent time period ([0070] model predicts level of control, i.e. stability, of patient status for disease over a time period for the prediction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carchia (WO 2019/089830 A1) in view of Rothman et al. (US 2012/0116180 A1), hereinafter Rothman.
As per Claims 4 and 12, Carchia discloses the limitations of Claims 1 and 9.  Carchia discloses a filter for smoothing data ([0086] data is filtered to remove noisy data).
However, Carchia may not explicitly disclose the filter is for smoothing the output of the trained machine learning model which is disclosed by Rothman ([0031] health score is the output representing the patient’s medical progress/status, [0134] smoothing the health score curve). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of smoothing the output data of a model from Rothman with the filtering to smooth noisy data from Carchia in order to enable an easier way to detect trends in patient status with large voluminous amounts of data (Rothman [0006]).
As per Claim 5, Carchia discloses the limitations of Claim 4.  However, Carchia may not explicitly disclosed the following which is taught by Rothman: the filter is a median filter ([0134] the smoothing is performed using a running average, where the common definition of average under BRI includes mean, mode, or median).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of smoothing the output data of a model from Rothman with the filtering to smooth noisy data from Carchia in order to enable an easier 
As per Claims 6 and 13, Carchia and Rothman discloses the limitations of Claims 4 and 12.  Rothman also discloses a lead/lag indicator that takes the output values exceeding the smoothed output for a given window size, weights them, and provides the maximum of the weighted scores ([0076] indicator value of 1 is assigned if the value of a measurement is greater than a cutoff value which is the expected value for a certain group, i.e. smoothed output, [0119] transformed quantities, i.e. output values, are weighted and then the combination module uses the weighted values to determine max health score).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of weighting output values exceeding the expected value and providing the maximum from Rothman with the health score calculation from Carchia in order to enable an easier way to detect patient status and deterioration with large voluminous amounts of data (Rothman [0006]).
As per Claim 7, Carchia discloses the limitations of Claim 1.  However, Carchia may not explicitly disclosed the following which is taught by Rothman: output comprises a transition score ([0075-0076] transformation module creates an output value based on the input values which include nursing assessments, [0072] nursing assessment information include the transition from passing a standard to failing a standard which is predictive of the indication of a patient’s health).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining a transition score from 
As per Claim 8, Carchia and Rothman discloses the limitations of Claim 7.  Carchia also discloses the output further comprises a confidence interval score ([0070] model determines a confidence level for the prediction of patient status/level of control of disease).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carchia (WO 2019/089830 A1) in view of Mazar et al. (US 2015/0302150 A1), hereinafter Mazar.
As per Claim 17, Carchia discloses the limitations of Claim 16.  However, Carchia may not explicitly disclosed the following which is taught by Mazar: also discloses receiving an expected length of stay for the patient, wherein the length of stay terminates at a discharge time and wherein the patient is an observation patient; determining if a discharge order has been ordered for the patient; and if the discharge order has not been ordered, evaluating the output to determine if the patient should be evaluated for discharge ([0014],[0066] determine patient was supposed to be discharged within a particular time window, i.e. expected length of stay, patient not discharged within window of expected length of stay and therefore an alert is sent to a caregiver, [0032]-[0033], [0049] alert sent to caregiver to elicit a response to attend to the need of the patient, i.e. evaluation for discharge since the alert is for discharge).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining a discharge has been ordered for a patient and determining if the patient should be evaluated for discharge if 
As per Claim 18, Carchia discloses the limitations of Claim 9.  However, Carchia may not explicitly disclose the following which is taught by Mazar: also discloses evaluating the output;  192019PF00133determining, based on the output, that the patient should be evaluated for a discharge order; and evaluating the patient for a discharge order ([0219-0220] evaluate the patient’s status, i.e. output, and based on the patient status/stability/condition is sufficient for discharge, patient is discharged from the hospital).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining the patient should be evaluated for discharge based on patient status from Mazar with the system of assessing a patient’s disease state during a course of a disease from Carchia in order to allow a patient to recover from their disease course as soon as possible in as comfortable a setting as possible without risking readmission or re-exacerbation of disease (Mazar [0003,0006]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carchia (WO 2019/089830 A1) in view of Mazar et al. (US 2015/0302150 A1), in view of Tiruvoipati et al. (Tiruvoipati R, Botha J, Fletcher J, et al. Intensive care discharge delay is associated with increased hospital length of stay: A multicentre prospective observational study. PLoS One. .
As per Claim 14, Carchia discloses the limitations of Claim 9.  However, Carchia may not explicitly disclosed the following which is taught by Mazar: receiving an expected length of stay for the patient, wherein the length of stay terminates at a discharge time, and presenting the output prior to the discharge time ([0066] system determines time in which patient is supposed to be discharged from hospital, the time window reads on the expected length of stay which ends in discharge, presenting an alarm indicating the patient’s status as needing discharge).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining the predicted or planned length of stay in a facility for a patient from Mazar with the system of assessing a patient’s disease state during a course of a disease from Carchia in order to allow a patient to recover from their disease course as soon as possible in as comfortable a setting as possible without risking readmission or re-exacerbation of disease (Mazar [0003,0006]).
However, Carchia and Mazar may not explicitly disclose the following which is taught by Tiruvoipati:  presenting the patient status within 48 hours prior to discharge time (Page 3 Outcome Measures patient status assessed within 6 hours of the planned discharge time).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of evaluating a patient’s status within 48 hours of the planned discharge time from Tiruvoipati with the system of determining a patient’s status and the planned length of stay based on the status from Carchia and Mazar in order to eliminate delays in discharge for the patient (Tiruvoipati page 1 Background).
Claim 15, Carchia discloses the limitations of Claim 9.  However, Carchia may not explicitly disclosed the following which is taught by Mazar: also discloses evaluating the patient for discharge and creating a conditional discharge order for the patient ([0219] doctor has entered information that the patient is to be discharged from the hospital, i.e. conditional discharge because patient is not yet discharged).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining the predicted or planned length of stay in a facility and evaluating the patient prior to discharge from Mazar with the system of assessing a patient’s disease state during a course of a disease from Carchia in order to allow a patient to recover from their disease course as soon as possible in as comfortable a setting as possible without risking readmission or re-exacerbation of disease (Mazar [0003,0006]).
However, Carchia and Mazar may not explicitly disclose the following which is taught by Tiruvoipati:  the patient is evaluated within 48 hours of the expected length of stay of the patient (Page 3 Outcome Measures patient status assessed within 6 hours of the planned discharge time).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of evaluating a patient’s status within 48 hours of the planned discharge time from Tiruvoipati with the system of determining a patient’s status and the planned length of stay based on the status from Carchia and Mazar in order to eliminate delays in discharge for the patient (Tiruvoipati page 1 Background).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dreyer (US 2018/0314802 A1) teaches tracking emergency room patients including discharge evaluations and patient flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/EVANGELINE BARR/Primary Examiner, Art Unit 3626